Title: To John Adams from Samuel Dexter, 4 April 1801
From: Dexter, Samuel
To: Adams, John



Dear Sir,
Washington 4th. April 1801

Your obliging favor of 23d. ult. is just recieved; it was truly welcome as it gave me the first information of your safe arrival, & as the manner of it proved that you were in good health & spirits. Pardon me for differing from you in opinion when you say that you have exchanged honor & virtues for manure. I take the last article to be accumulative;—tho’ they aggregate may be formed of as form as strange a whole as Daniel’s image, yet you possess them all. As I am in the habit of believing that to be right which you advise, I went almost of course to look for Horace’s  satires, but on reading further I desisted, for the motive you urge for it operates strongly the other way; you say that by reading 52 Cath. books “I shall save reading much which otherwise you might commit to writing concerning yourself.” Under such circumstances I positively refuse to read Horace.
The President has gone to Virginia—Mr. Madison has not arrived. Mr. Lincoln plays secretary of State, & Genl. Smith & Dearborn, aided by the  Secretary, take care of the Navy Department. Smith directs & Dearborn signs papers. This I presume is done least Smith’s electioneering views might be impeded by an appointment.—
I have resigned to take effect from 20th. inst., & my Generous successor will be here early in May.
The new administration is cautious, but thorough in party politics; & tho’ I have usually had bad success in prophesy, I venture to predict violent agitations of parties before the expiration of four years. Mrs Dexter prays you & family to accept her affectionate regards.
I am, dear Sir, with entire esteem / & respect Your very ob. friend & hb. servt

Saml. DexterWe have heard that Mrs. Adams was much injured by the Carriage breaking down near home—as you say nothing of it I hope & presume it is not true—
